Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 and 5-17 are pending and rejected. Claims 4 and 18 are withdrawn as being drawn to a nonelected species and invention. Claim 19 is cancelled. Claims 9-17 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim indicates that the ratio of hydrogen gas to gaseous hydrocarbon varies from 0/100 to 20/80 to 40/60 to 50/50 to 60/40 by volume, however, it is unclear whether the ratio need to be incrementally increased during deposition to increase to the listed ratios, whether the ratio needs to change within the claimed range over the first and second parameters, or which ratio range is required. For the purposes of examination, the claim is being interpreted as though using a hydrogen gas to gaseous hydrocarbon in the range of 0/100 to 60/40 (encompassing the entire range of listed ratios) over the first and second plurality of parameters will meet the claimed requirements. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hart, US 2017/0075039 A1 in view of, Chan, “Deposition of Doped Hydrogenated Diamond-like Amorphous Carbon Films using a DC Saddle-Field Glow-Discharge System”, 1997, and Hooykaas, WO 89/08856.
	It is noted that the page numbers cited for Chan are in reference to the page numbers of the document and not those listed on the bottom of the pages.
	Regarding claim 1, Hart teaches a method of forming an anti-reflection coating on a substrate (abstract). They teach that the anti-reflective coating may include a plurality of layers, where it may include a period comprising a first low refractive index (RI) layer and a second high RI layer, where a period may include a first low RI layer and a second high RI layer disposed on the first low RI layer or vice versa (0013 and 0081) They teach that the anti-reflective coating may include a plurality of periods such that the first low RI layer and the second high RI layer alternate (0013, 0082, 0083, Fig. 2, and Fig. 3). They teach that the difference in the refractive index of the first low RI layer and the second high RI layer may be about 0.01 or greater, 0.05 or greater, 0.1 or greater of even 0.2 or greater (0081). They teach that the period may also include a third layer having a medium RI (0083 and Fig. 3). They teach that the low RI includes a range from about 1.3 to about 1.7, medium RI includes a range from about 1.55 to about 1.8, and high RI includes a range from about 1.7 to about 2.5 (0084). They teach that the material for the high RI layer includes diamond-like carbon, i.e. DLC (0086), indicating that DLC is a suitable material for forming an anti-reflection coating. Therefore, Hart teaches forming an anti-reflection coating using multiple layers having material layers with high, medium, and/or low refractive indexes formed on one another, where DLC is a suitable material for a high RI layer, indicating it is a desirable material in the anti-reflection layer. They teach that the coating may be formed using various methods including plasma enhanced chemical vapor deposition (PECVD) (0168).
	They do not teach forming the anti-reflection coating in a control volume using a partial vacuum. 
	Chan teaches depositing un-doped diamond-like carbon at substrate temperatures of 200°C and 400°C using a DC saddle-field glow-discharge system (abstract). They each that the system includes a deposition chamber, i.e. a control volume, a DC power supply, a vacuum pumping system, a gas storage system, and a gas mixing system (pg. 14, section 2.2). They teach that the system includes an anode, two cathodes, and a substrate holder (pg. 14, section 2.2 and Fig. 2.1), such that the control volume includes an anode, cathode, and substrate holder within the control volume. They teach that the potential of the substrate holder can be set to any value by using a DC voltage source and that a heater and a thermocouple are also mounted inside the substrate holder so that the substrates can be heated during a deposition (pg. 16, section 2.2). They teach that before deposition, the vacuum pumps are active to maintain a base pressure of approximately 10-9 Torr inside the deposition chamber, where a constant deposition pressure of around 50 mTorr is maintained using a pump (pg. 16, section 2.2), such that a partial vacuum is created within the control volume. They teach that the substrate potential was maintained at 0V, the potentials of the cathodes are maintained at 0V, and the voltage of the anode is typically around +400 V (pg. 16, section 2.2). They teach flowing methane for the deposition of un-doped amorphous carbon films, i.e. DLC films, where during deposition the appropriate gas mixture is delivered to the deposition chamber at a constant flow rate using a mass flow controller (pg. 16-17, section 2.2). They teach that the gas mixture is delivered to the chamber and the pump controller maintains a constant deposition pressure inside the chamber, where the DC power supply is turned on and adjusted to ignite the glow discharge and provide a constant discharge current (pg. 18, section 2.4). They teach that the gas mixture was broken down in the plasma and film growth occurred (pg. 18, section 2.4). They teach that the substrate temperature was 200°C and the flow rate of the gas was 2.5 sccm, where the discharge current was 40 mA (Table 2.1), where the discharge current is applied from the DC power supply connected to the anode (pg. 16, section 2.2 and Fig. 2.1). Therefore, Chan teaches the deposition of DLC films using a plasma deposition process with methane gas, i.e. a PECVD process, by creating a partial vacuum within a control volume, creating plasma from a gaseous hydrocarbon within the control volume, establishing a first plurality of parameters within the control volume, including a flow rate of the gas, a temperature of the substrate, voltage of the substrate (0V), voltage of an anode (400V), an electrical current through the anode (40 mA, i.e. discharge current), and a voltage of a cathode (0V), and depositing the film for a first duration of time using the first parameters, where the film comprises DLC, which will inherently have a first thickness and first refractive index. 
	From the teachings of Chan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart to have used the deposition process of Chan for depositing the DLC film in the anti-reflection coating because Chan teaches a process for successfully depositing a DLC film using a PECVD process and Hart indicates it is desirable to form the coating using PECVD, where DLC is a desirable material in the film stack such that it will be expected to provide a desirable and successful deposition method of providing the DLC film. 
	Hart in view of Chan do not teach changing the deposition parameters to deposit a second film having a second thickness with a second refractive index or using hydrogen gas. 
	Hooykaas teaches an optical device such as a laser mirror that includes layers having low and high refractive indices alternating with each other wherein all the layers have essentially the same chemical composition (abstract). They teach that the layers are composed of a material having diamond properties such as a diamond-like carbon (abstract). They teach that the layers are deposited using plasma discharge in which the conditions are varied to influence the value of the refractive index of each of the deposited layers (abstract). They teach that by varying the conditions during the formations of the layers, it has been found possible to vary the refractive indices of the respective materials to such an extent that the formation of optical devices for handling electromagnetic radiation incident on the device becomes possible using one single starting material (pg. 2, lines 7-12). They teach that the DLC layers are formed by exposing a hydrocarbon or a mixture of hydrocarbons in gaseous form to a plasma discharge in the presence of a noble gas, optionally while supplying hydrogen (pg. 2, lines 17-21). They teach that hydrogen is optionally supplied during the plasma treatment to form transparent layers (pg. 2, lines 25-28). They teach that there is no question of adhesion problems of the layers to one another since the materials of the layers are similar (pg. 4, lines 8-13). They teach that the alternating layers having a high and low refractive index as formed by starting from one and the same material in a vacuum deposition process in which the deposition conditions are varied to influence the refractive index of the deposited layer (pg. 5, lines 25-30). They teach that the vacuum deposition process is a process in which a layer of DLC is formed on a substrate by exposing a hydrocarbon or a mixture of hydrocarbons in a gaseous form to a plasma discharge in the presence of a noble gas and optionally while supplying hydrogen and using and/or varying one or more of the following conditions to influence the refractive index of the layer to be deposited: electrical bias applied to the substrate, substrate temperature, gas composition and gas pressure during plasma discharge, supplying substances to be converted to gaseous form which are able to decompose under plasma discharge conditions to maintain the stoichiometry of a deposited layer, applying a magnetic field, performing heat treatment after the formation of the layer (pg. 5, line 31 through pg. 6, line 14). They teach that an ideally formed diamond-like carbon layer has a refractive index of 2.4, where layers having a lower refractive index on the order of 1.5 can be formed by using and/or varying the process factors (pg. 6, lines 15-26). Therefore, Hooykaas teaches depositing a DLC layer using a plasma deposition process using a hydrocarbon gas, a noble gas, and hydrogen where the deposition conditions such as the electrical bias applied to the substrate, substrate temperature, gas composition and gas pressure during plasma discharge, and supplying substances to be converted to gaseous form which are able to decompose under plasma discharge conditions to maintain the stoichiometry of a deposited layer are varied during the deposition so as to deposit DLC layers having different refractive indices where the refractive index can range from 1.5 to 2.4, where by using the same material for the layers the adhesion between layers is excellent.
	From the teachings of Hooykaas, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart in view of Chan to have included hydrogen gas with methane to form the gas mixture and then to have varied the deposition parameters during the deposition so as to use a first set of deposition parameters to form a first film having a first thickness and a first refractive index and then to have changed the deposition parameters to a second plurality of parameters in the control volume so as to deposit a second film for a second duration of time, where the second film has a second refractive index that is different form the first and a second thickness because Hart teaches it is desirable for forming an anti-reflection film having layers with different refractive indices (low between 1.3-1.7, medium between 1.55 and 1.8, or high between about 1.7 to 2.5), where DLC is a desirable material for a film layer, Chan provide a plasma discharge deposition process for forming a DLC film, and Hooykaas indicates that layers of DLC having high and low refractive indices can be formed by varying the plasma discharge deposition parameters where excellent adhesion is provided between the layers such that it will be expected to provide the desired and predictable result of forming the desired high, medium, or low refractive index films from a suitable material where the layers will have excellent adhesion, where hydrogen is indicated as being a desirable gas during deposition. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have maintained the partial vacuum within the control volume when changing the parameters from the first set to the second set because Hooykaas indicates changing the parameters during deposition suggesting that the process is done in the same chamber and further by performing deposition in the same chamber and maintaining the partial vacuum it will provide improved process efficiency by negating the need to pump the system down again, prevent contamination from the atmosphere, and also provide a smaller footprint for the process by using the same deposition system. Further, while Hooykaas teaches including a noble gas, there is no indication in Chan that a noble gas is required, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the inclusion of the noble gas is optional, where is can be included if needed for changing the gas composition in changing the refractive index. Further, while Hooykaas does not teach using the DLC film for an anti-reflection film, since Hart indicates that DLC is a suitable film for an anti-reflection layer, where they describe the desired RI values needed for the layers and Hooykaas indicates that DLC is capable of achieving RI values within the ranges of Hart, the use of the DLC layers for the high, medium, and/or low RI layers is expected to provide suitable results while providing the benefit of improved adhesion between the layers. 
	Chan teaches that when gas mixtures are used, i.e. dopant gas is included, that a gas mixture having the appropriate ratio is provided (pg. 17, section 2.2). From this, since Hart in view of Chan and Hooykaas suggest flowing methane and hydrogen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also determined the appropriate ratio of the gases so as to flow the desired amount of methane and hydrogen to the system for deposition such that the first and second parameters will include a ratio of hydrogen gas to hydrocarbon (methane), the flow rate of the hydrogen gas and the hydrocarbon into the control volume (where since the ratio is set and the gas is provided at a certain flow rate it will also provide a certain flow rate of hydrogen and methane), and a predetermined gas mixture delivered at a desired flow rate, where providing hydrogen and methane gas to the system will also result in a pressure of the hydrogen and methane in the reactor. Therefore, Hart in view of Chan and Hooykaas suggest establishing a first set of parameters within the control volume including the pressure of the hydrogen gas and gaseous hydrocarbon, a ratio of the hydrogen gas to the gaseous hydrocarbon, flow rates of the hydrogen gas and the gaseous hydrocarbon into the control volume, a gas mixture rate of the hydrogen gas and gaseous hydrocarbon or a predetermined gas mixture delivered at a desired flow rate, a temperature of the substrate ,a voltage of the substrate, a voltage of an anode within the control volume, an electrical current through the anode, and a voltage of a cathode within the control volume, where at least one of the parameters (bias to the substrate, substrate temperature, gas composition and gas pressure during discharge) is changed for forming the second film.
	Regarding claims 2, 7, and 8, Hart in view of Chan and Hooykaas suggest the limitations of instant claim 1. Hart further teaches that the optical thickness is determined by n*d, where n is the RI and d is the physical thickness of the layer (0087). They teach that all of the layers in the anti-reflective coating may each have an optical thickness in the range from about 15-5000 nm (0087). Hart teaches forming an anti-reflection film having layers with different refractive indices (low between 1.3-1.7, medium between 1.55 and 1.8, or high between about 1.7 to 2.5), where the coating can include low/high layers or low/medium/high layers (0082-0084). As further noted below for claims 5 and 6, Hooykaas indicates that the RI range of DLC can be from 1.5 to 2.4, providing the suggestion to form the low, medium, and/or high RI layers using a RI within the range of 1.5 to 2.4. Therefore, when forming a low RI layer, the RI will range from 1.5-1.7 (range suggested by Hart and Hooykaas) with a physical thickness of about 8.8-3333 nm, the medium RI layer will have an RI ranging from 1.55 and 1.8 with a physical thickness of about 8.3-3226 nm, and the high RI layer will have a RI ranging from 1.7 to 2.4 and a physical thickness of about 6.3 to 2941 nm. Therefore, when forming a low, medium, or high layer as the first and second films it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thicknesses within the ranges suggested by Hart in view of Chan and Hooykaas so that the first and second films have different thicknesses because they suggest forming films having thickness ranges in which the layers can be different. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, as for claims 7 and 8, as noted above the suggestion of Hart in view of Chan and Hooykaas is to form a lower RI layer having a thickness ranging from about 8.8-3333 nm (0.0088-3.3 microns), the medium RI layer will have a physical thickness of about 8.3-3226 nm (0.0083-3.2 microns), and the high RI layer will have a physical thickness of about 6.3 to 2941 nm (0.0063-2.9 microns), such that the thickness of the first and second layers will overlap the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 3, Hart in view of Chan and Hooykaas suggest the process of claim 1, where the hydrocarbon gas is suggested to be methane (Chan pg. 16, section 2.2). 
	Regarding claims 5 and 6, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Hart teaches forming an anti-reflection film having layers with different refractive indices (low between 1.3-1.7, medium between 1.55 and 1.8, or high between about 1.7 to 2.5), where the coating can include low/high layers or low/medium/high layers (0082-0084). Hooykaas teaches that changing the process parameters can vary the refractive index from 1.5 to 2.4 (pg. 8, lines 15-26). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first or second layers so that the refractive indexes are in the range of 1.5-2.4, where the refractive indices of the two layers are different because Hooykaas indicates that such a range can be provided by varying the deposition conditions of the DLC layer and such a range can include a low, medium, or high refractive index layer such that the process will be expected to provide DLC layers with refractive indices within the claimed range and they will be suitable for forming the different layers desired by Hart. For example, the first layer could have a refractive index ranging from 1.5-1.7 for a low RI layer and the second could have a refractive index ranging from 1.7 to 2.4 for a high RI layer. Therefore, Hart in view of Chan and Hooykaas suggest forming the first and second layers so that they have refractive indices overlapping the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 12 and 13, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches providing the desired gas mixture at a constant flow rate during deposition (pg. 17, section 2.2). They teach that the flow rate was set to 2.5 sccm (Table 2.1), indicating that the gas flow rate or gas mixture flow rate was 2.5 sccm. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen/methane gas mixture flow rate of 2.5 sccm because Chan indicates that such a flow rate is suitable for a gas mixture in depositing a DLC film on a substrate, where as noted above for claim 1, the inclusion of a noble gas is optional, and further since it is optional to change the gas composition to change the RI of the film, the flow rate can be set to 2.5 sccm over the first and second plurality of parameters. Therefore, Hart in view of Chan and Hooykaas suggest using a gas mixture flow rate within the claimed range, where since the mixture includes hydrogen and methane it will also result in a flow rate of hydrogen and hydrocarbon into the control volume within the range of instant claim 12 since both hydrogen and methane in the mixture will flow at a rate of 2.5 sccm. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Further, since Hart in view of Chan and Hooykaas suggest optionally changing the gas composition as a parameter for altering the properties of the film to achieve a desired RI, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the flow rates of hydrogen and hydrocarbon or the mixture rate of hydrogen and hydrocarbon to be within the claimed range over the first and second plurality of parameters so as to provide the film with the desired first and second RI using the 2.5 sccm flow rate (within the clamed range) as a starting point for the optimization. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, Hart in view of Chan and Hooykaas suggest using parameters having values within the claimed ranges or optimized to be within the claimed ranges for forming the first and second DLC films such that it will be the flow rate of the gases over the first and second plurality of parameters. 
Regarding claim 14, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches depositing the film using a substrate temperature of 200°C (Table 2.1), where Hooykaas indicates changing the substrate temperature is optional for achieving the desired RI, such that when the substrate temperature is not changed it will be within the claimed range for forming the first and second DLC film so as to be the substrate temperature over the first and second plurality of parameters. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
Further, since Hart in view of Chan and Hooykaas suggest optionally changing the substrate temperature as a parameter for altering the properties of the film to achieve a desired RI, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the substrate temperature to be within the claimed range over the first and second plurality of parameters so as to provide the film with the desired first and second RI using the 200°C substrate temperature (within the clamed range) as a starting point for the optimization. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, Hart in view of Chan and Hooykaas suggest using a substrate temperature having a value within the claimed range or optimized to be within the claimed range for forming the first and second DLC films such that the range will be provided over the first and second plurality of parameters.
Regarding claim 15, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches using a substrate bias or substrate potential of 0V (pg. 16, section 2.2), where Hooykaas indicates it is optional to change the substrate bias to provide the desired RI, such that when the substrate bias is not change, it is within the claimed range for forming the first and second DLC film so as to be within the claimed range over the first and second plurality of parameters. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Further, since Hart in view of Chan and Hooykaas suggest optionally changing the substrate bias as a parameter for altering the properties of the film to achieve a desired RI, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the substrate bias to be within the claimed range over the first and second plurality of parameters so as to provide the film with the desired first and second RI using 0 V (within the clamed range) as a starting point for the optimization. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, Hart in view of Chan and Hooykaas suggest using a substrate potential having a value within the claimed range or optimized to be within the claimed range for forming the first and second DLC films so as to be over the first and second plurality of parameters.
Regarding claim 16, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches that the voltage of the anode is around 400V, where the voltage of the cathode is 0V (pg. 16, section 2.2), such that the voltages of the cathode and anode in the control volume are within the claimed ranges for forming the first and second DLC films. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, Hart in view of Chan and Hooykaas suggest using an anode voltage and a cathode voltage having values within the claimed range for forming the first and second DLC films such that the values will be over the first and second plurality of parameters. 
Regarding claim 17, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches that the discharge voltage, which is provided by the DC power supply connected between the anode and cathodes is 40 mA (pg. 16, section 2.2, Table 2.1, and Fig. 2.1), such that the voltage through the anode is understood to be 40 mA and within the claimed range for forming the first and second DLC film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, Hart in view of Chan and Hooykaas suggest using an anode current having a value within the claimed range for forming the first and second DLC films so as to be over the first and second plurality of parameters.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Chan and Hooykaas as applied to claim 1 above, and further in view of Kruzelecky, “Growth Kinetics and Corresponding Luminescence Characteristics of Amorphous C:H Deposited from CH4 by DC Saddle-Field Plasma-Assisted CVD”, 1994.
	Regarding claim 9, Hart in view of Chan and Hooykaas suggest the limitations of instant claim 1. Chan further teaches pumping the system to base pressure of approximately 10-9 Torr (pg. 16, section 2.2). 
	They do not teach using a base pressure within the claimed range.
	Kruzelecky teaches depositing hydrogenated amorphous carbon thin films at 200°C by DC saddle-field glow discharge dissociation of methane (abstract). They teach pumping down the chamber to a base pressure of about 5x10-8 Torr before introducing methane to the system (pg. 538, Experimental Procedure). 
From the teachings of Kruzelecky, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart in view of Chan and Hooykaas to have pumped the system down to a base or partial pressure of 5x10-8 Torr because Kruzelecky indicates that such a base pressure is suitable in a DC saddle-field glow discharge deposition process of forming amorphous carbon using methane such that it will be expected to provide a suitable base or partial pressure in the process of Hart in view of Chan and Hooykaas prior to performing the deposition. Therefore, the base or partial pressure will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Chan and Hooykaas as applied to claim 1 above, and further in view of Hayashi, US 5,258,206.
	Regarding claims 10-13, Hart in view of Chan and Hooykaas suggest the process of instant clam 1. 
	They do not teach the ratio of the hydrogen gas and the hydrocarbon gas.
	Hayashi teaches a method of producing a diamond thin film using a plasma-activated gas obtained by exciting a starting material containing a carbon source gas (abstract). They teach that the starting material gas can include a gas mixture of a carbon source gas and a hydrogen gas, where a carrier gas such as an inert gas may also be used with the starting gas (Col. 2, line 59 through Col. 3, line 2). They teach that the carbon source gas may be a hydrocarbon gas such as methane (Col. 3, lines 3-15). They teach that hydrogen or the hydrogen gas forms atomic hydrogen upon excitation where atomic hydrogen has an effect of removing a component (amorphous carbon or graphite, etc.) deposited simultaneously with the deposition (Col. 3, lines 53-57). They teach that the total flow rate of the starting material gas is usually from 1 to 1000 sccm, where the mixing ratio of the carbon source gas and the hydrogen gas is from 0.1 to 90% carbon source gas to the total flow rate of the carbon source gas and the hydrogen (Col. 3, lines 61-67). They teach that the mixing ratio varies depending on the kind of carbon source gas, etc., and an optimum combination may properly be determined (Col. 3, line 67 through Col. 4, line 2). They teach that the diamond film formed by the method includes a diamond thin film, a diamond-like carbon film, or a thin film in which diamond and the diamond-like carbon are mixed (Col. 4, lines 7-10). Therefore, Hayashi teaches depositing a diamond or DLC film using a plasma deposition process by flowing methane and hydrogen gas where the flow rate of the gas ranges from 1-1000 sccm and the amount of carbon source gas ranges from 0.1 to 90% based on the total flow rate of the carbon and hydrogen gas such that the ratio of carbon source gas to hydrogen gas will range from 0.1:99.9 to 90:10 by volume (i.e. based on the flow rate which is a volume measurement in sccm).
	From the teachings of Hayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart in view of Chan and Hooykaas to have provided a total gas flow rate of 1-1000 sccm with a methane flow rate ranging from 0.001-900 sccm and a hydrogen flow rate ranging from 0.1-999 sccm with a methane to hydrogen ratio of 0.1:99.9 to 90:10 because Hayashi teaches that such ratios and flow rates are suitable for forming diamond or DLC films using methane and hydrogen such that it will be expected to provide a suitable gas mixture for forming the first and second DLC film as desired by Hart in view of Chan and Hooykaas. Since Hooykaas indicates that changing the gas composition is optional for providing the desired RI, when the gas composition is not changed, the flow rates will be within the claimed range over the first and second plurality of parameters. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the flow rates to be within the claimed ranges from the overlapping ranges of Hart in view of Chan, Hooykaas, and Hayashi when changing the flow rates to provide the desired RI because they indicate that such a range is suitable for forming DLC films and Hooykaas indicates that the gas composition (which will be changed by changing gas flow rates) is a results effective variable for providing the desired film properties. Further, since the suggestion is to provide a methane flow rate ranging from or optimized to be within 0.001-900 sccm and a hydrogen flow rate ranging from or optimized to be within 0.1-999 sccm, where the total gas mixture flow rate ranges from 1-1000 sccm, the resulting gas mixture will have a flow rate range that overlaps or is optimized to be within the range of instant claim 13. Therefore, Hart in view of Chan, Hooykaas, and Hayashi suggest using a flow rate and ratio overlapping or optimized to be within the ranges of claims 11-13 over the first and second plurality of parameters so as to provide a film having the desired RI. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, as to claim 10, as noted above Hayashi provides the suggestion of using a volume percent of carbon source gas in a range of 0.1-90% and a volume percent of hydrogen in the range of 10-99.9%, where the gas composition, i.e. flow rates or volume percent of gas in the composition is suggested to remain the same (since changing the gas composition is optional) or be optimized to be within the claimed ranges over the first and second plurality of parameters from the overlapping ranges suggested by Hayashi. Hayashi further teaches that the reaction pressure ranges from 10-5 Torr to 760 Torr (Col. 3, lines 30-31). Chan teaches using a deposition pressure of around 50 mTorr (pg. 16, section 2.2 and Table 2.1), which is within the range suggested by Hayashi. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a deposition pressure of 50 mTorr when using a volume percent of carbon source gas or methane in the range of or optimized within the range of 0.1-90% and a volume percent of hydrogen of 10-99.9% because Chan indicates it is a suitable pressure and it is within the range suggested by Hayashi such that it will be expected to provide a desirable deposition pressure for the DLC film when using the volume percentage of methane and hydrogen suggested by Hayashi. Therefore, the partial pressure of methane will range from 5x10-5 to 4.5x10-2 Torr and the partial pressure of hydrogen will range from 5x0-3 to 4.995x10-2 Torr or be optimized to be within the claimed range from the overlapping range for forming the first and second DLC film so as to be over the first and second plurality of parameters. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, since Hayashi indicates that the optimum ratio of the gases can be provided, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the volume ratio of hydrogen and hydrocarbon gas to be within the claimed ranges for providing the desired DLC films where since the total flow rate is suggested to be 1-1000 sccm it will also result in optimizing the flow rate of the gases to be within the claimed range. Further, by optimizing the volume ratio of the gases and using a deposition pressure of 50 mTorr it will also result in optimizing the partial pressure of the hydrogen and hydrocarbon gas to be within the claimed range since the partial pressure is dependent on the concentration of the gases. 
Therefore, Hart in view of Chan, Hooykaas, and Hayashi suggest using parameters having overlapping ranges or ranges optimized to be within the claimed ranges over the first and second plurality of parameters such that their teachings are considered to render claims 10-13 obvious. 

Response to Arguments
Applicant’s arguments provided 4/4/2022 have been fully considered but are not persuasive. 
In light of the amendments to the claims, the previous 112(b) rejections have been withdrawn, except for claim 11, which is still considered unclear as discussed in the rejection above.
Regarding Applicant’s arguments over the combination of Hart and Chan, Hart teaches depositing the DLC layer by PECVD and Chan teaches a method of depositing DLC by PECVD, such that the process of PECVD deposition of Chan is expected to provide a DLC layer as desired by Hart. Further, Chan teaches depositing doped and undoped DLC layers. The suggestion of including hydrogen is provided by Hooykaas, which indicates that hydrogen is desirably added to the composition during plasma deposition. While Hooykaas also teaches including a noble gas, since Chan does not include a noble gas, this would suggest that it can be optionally included. Specifically, Chan indicates that DLC can be deposited using methane alone and Hooykaas teaches that DLC can be deposited from methane, hydrogen, and a noble gas. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that DLC can also be deposited by methane and hydrogen because since it can be deposited using methane alone, this would suggest that hydrogen and a noble gas can be optionally included such that methane and hydrogen would be expected to be a suitable combination of gases for deposition of DLC. This position is further supported by Hayashi which indicates that a carbon source gas and a hydrogen source gas can be used, where an inert gas is optional (Col. 2, line 59 through Col. 3, line 2). Therefore, the prior art suggests that DLC can be desirably deposited using a combination of a hydrocarbon gas such as methane and hydrogen. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718